Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of December 1st 2021 has been considered.
Claims 27-29 were added.
Claims 1-29 are pending in the current application.
Claim 4 is withdrawn from consideration.
Claims 1-3 and 5-29 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27-29 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 27-29: The limitation “less than 11% long chain saturated fatty acids with chain length of C16 or greater” is not disclosed in the original application. Although the original application discloses a mayonnaise with an oil phase comprising different concentrations of omega-6, omega-9, oleic acid, etc., the original application does not disclose a mayonnaise with an oil phase comprising less than 11% C16 or greater fatty acids. Thus, the added limitation recited in claims 27-29 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 7,662,421) in view of Papathanasopoulos (US 7,101,584) and Perlman (WO 2009/111516 A2).

Regarding claims 1-3 and 5-26: Kobayashi discloses an oil in water emulsified food that is mayonnaise comprising between 30-80% oil phase (see Kobayashi abstract; column 3, lines 31-36).  In working example 2 the composition is disclosed in 
Papathanasopoulos teaches mixtures of cooking oils that are optimized to include healthy fats and oils.  At column 8, the composition is disclosed to contain any possible plant derived cooking oils, such as peanut, olive and soybean oil and the like, and animal derived oils, such as anhydrous butter oil and the like (column 8, lines 32-39; claim 1).  These oils are combined with medium chain triglycerides from coconut and palm kernel oils that contain the fatty acids disclosed to define MCT (Specification at page 4, lines 23-39).  This feature is shown at column 8, lines 40-43 and claim 1 of Papathanasopoulos.  The MCT oils (i.e., fractionated oils) and plant or animal oils are combined in a 1-1 ratio (see Papathanasopoulos column 8, lines 44-48; claim 1), where the plant or animal cooking oil encompasses any plant or cooking oil desired (see Papathanasopoulos column 8, lines 32-39).  Papathanasopoulos teaches the use of oil in military rations and for civil diets to enhance the health of the consumer, but fails to disclose high oleic oil with high omega 9, and low omega 6 contents; However, Perlman discloses of using a high oleic oil comprising more than 60% oleic acid (i.e., ometa-9) and less than 6% linoleic acid (i.e., omega-6) in oil-in-water emulsions to provide oxidative stability to the emulsion (see Perlman abstract; paragraph [0020]). Furthermore, Perlman discloses of blending one part of the oil to be stabilized with 0.5 to 5 parts of the high oleic oil (i.e., stabilizing oil) (see Perlman paragraph [0034]), which 
Regarding claims 27-29: Kobayashi discloses an oil in water emulsified food that is mayonnaise (see Kobayashi abstract). Moreover, Kobayashi does not disclose the presence of C16 saturated fatty acids (e.g., palmitic, stearic, etc..) in the mayonnaise, which meets the claimed limitations. 
 
Response to Arguments
Applicant's arguments filed on April 14th 2021 have been fully considered but they are not persuasive.

Applicant argues that the prior art references fail to render the claimed invention obvious, because Papathanasopoulos teaches away from combining coconut oil with the fractionated coconut oil. The examiner respectfully disagrees.
Papathanasopoulos discloses combining the fractionated coconut oil with any possible plant or animal cooking oil at a 1-1 ratio (see Papathanasopoulos column 8, lines 32-48; claim 1).

Applicant argues that the prior art references fail to render the claimed invention obvious, because the high oleic oil in Perlman stabilizes high omega-3 oils, where the saturated fat in the claims is more oxidatively stable than the high oleic oil, which will nullify the purpose of combining Papathanasopoulos and Perlman. The examiner respectfully disagrees.
As discussed in the interview held 11/4/2021 it has been recommended to Applicant to provide evidence that the oxidative stability of high oleic oil is lower than the saturated fat in the claims in order to overcome the rejection of record.  

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792